JUSTICE NELSON
concurs and dissents.
¶53 I join Chief Justice Gray’s concurring and dissenting Opinion.
¶54 I write separately to point out that, as noted by the Court, we did hold in. In re A.S., 2004 MT 62, ¶¶ 20, 23, 320 Mont. 268, ¶¶ 20, 23, 87 P.3d 408, ¶¶ 20, 23, that parents have due process rights to effective assistance of counsel in termination proceedings. In our Opinion, we specifically stated that part and parcel of the effective assistance paradigm is:
(2) Advocacy. This inquiry includes whether counsel has adequately investigated the case; whether counsel has timely and sufficiently met with the parent and has researched the applicable law; whether counsel has prepared for the termination hearing by interviewing the State’s witnesses and by discovering and reviewing documentary evidence that might be introduced; and whether counsel has demonstrated that he or she possesses trial *489skills, including making appropriate objections, producing evidence and calling and cross-examining witnesses and experts.
A.S., ¶ 26 (citation omitted) (emphasis added).
¶55 Given our direction to counsel representing parents in termination proceedings-and, concomitantly, to the district courts-eounsel should not be faulted for attempting to discover the State’s case using recognized tools pursuant to the Montana Rules of Civil Procedure. That some discovery requests may be objectionable, does not justify throwing the baby out with the bath water by way of blanket protective orders. Objectionable discovery requests, unfortunately, infect most civil proceedings.
¶56 Three mandates follow from our decision in A.S.: First, local departments and county attorneys throughout the State should adopt practices and procedures that -will facilitate full and expeditious discovery in termination cases. Second, counsel for the parents should utilize appropriate discovery tools in termination proceedings-appropriate meaning, in my view, those which will aid in the discovery of relevant evidence and the search for truth; not those which will simply delay the proceeding and frustrate the State’s and the courts’ efforts to perform their respective statutory duties. Three, trial judges should exercise their discretion in discovery matters in termination proceedings in the same manner as in any other civil proceeding. Termination cases should not be singled out for special treatment-treatment which typically favors the Department to the prejudice of the parents’ rights of due process to discover the State’s case.
¶57 I concur and dissent.